LLOYD, J.
The contract was prepared by plaintiff on a printed form and therefore is to be construed most favorably to the defendant. In the blank spaces of the paragraph of the contract last above quoted lines were typed as therein indicated. The entire paragraph could have been thus eliminated from the contract, but it was retained therein by act of the plaintiff. Not being inconsistent with any of the other conditions thereof it must be construed as privileging the defendant to cancel the contract at any time after the installation of the carrier system without paying any sums in addition to the amount of the rentals to be paid as therein provided.
Paragraph 8 of the contract privileges the defendant to purchase the carrier system for the sum of $600.00 at any time within 90 days from date of its installation, if payment has been made of any amounts due in accordance with the terms of the contract. The stipulated sale price of the carrier system when installed, if the option thus given to defendant had been exercised, approximated one half of the aggregate amount 'of- the rentals for the entire ten year term of the contract.
The members of this court are unanimously of the opinion that the finding of the trial court and the judgment rendered thereon are manifestly against the weight of the evidence, but refrain from commenting further upon the evidence because, for the reason given, the judgment is reversed and the cause remanded to the court of common pleas for a new trial.
Williams and Richards, JJ, concur.